DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al. (US20050185711) (hereinafter Pfister) in view of Laptun (US20170214907) (hereinafter Laptun).
Regarding claim 1, Pfister discloses a computer-implemented volume rendering method comprising: 
partitioning the first data set into a plurality of layers, each layer representing a portion of the volumetric scene [Fig. 5, 0108-0119; partitioning viewing area into multiple viewing zones].
encoding multiple layers to generate a second data set by performing a sampling operation on the layers comprising [0082-0088, 0099-0106; performing coding function on multiple viewing zones].
using an effective resolution function to determine a suitable sampling rate [0082-0088, 0099-0106; selecting appropriate resolution depending on bandwidth and other parameters]. 
selecting multiple elemental images from a plurality of elemental images in each layer, each of the plurality of elemental images comprising a set of voxels [0094-0106; pixel radiance amongst the coded parameters utilized in outputting processed image].
storing the selected elemental images as the second data set [0093-0100; video buffers for storing multiple zone data].
decoding the second data set to provide a volumetric light field [0082-0088, 0099-0106; performing coding function on multiple viewing zones].
Pfister discloses the limitations of claim 1.  However, Pfister does not explicitly disclose receiving a first data set comprising time-varying volume data in a volumetric scene.
Laptun more explicitly discloses receiving a first data set comprising time-varying volume data in a volumetric scene [Fig. 1, 0391; volumetric data as a function of time].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pfister with the teachings of Laptun as stated above.  By incorporating the teachings as such, a multi-view autostereoscopic display with appropriate reconstructed optical light fields is achieved (see Laptun 0009-0010).
Regarding claim 2, Pfister discloses wherein the second data set is compressed relative to the first data set [0030, 0082-0093; compressed multi-view video data sets].
Regarding claim 3, Pfister discloses wherein each voxel corresponds to a location in data space [0040-0050; voxel/pixel location information].
Regarding claim 4, Pfister discloses wherein selecting multiple elemental images from a plurality of elemental images achieves a defined compression ratio [0080-0088, 0099-0106; compressed video data based on a variety of parameters].
Regarding claim 5, Pfister discloses wherein the second data set is stored in a buffer while rows and columns of missing elemental images are being reconstructed.
Regarding claim 6, Pfister discloses the limitations of claim 6.  However, Pfister does not explicitly disclose further comprising mapping density of each selected elemental image to color and transparency.
Laptun more explicitly discloses further comprising mapping density of each selected elemental image to color and transparency [0268-0301; reconstructing image data with rows and columns for clarity].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pfister with the teachings of Laptun for the same reasons as stated above.
Regarding claim 7, Pfister discloses the limitations of claim 7.  However, Pfister does not explicitly disclose further comprising displaying the volumetric light field on a display.
Laptun more explicitly discloses further comprising displaying the volumetric light field on a display [0729; density and spectral radiance data extracted as part of image data].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pfister with the teachings of Laptun for the same reasons as stated above.
Regarding claim 8, Pfister discloses wherein the second data set is decoded and stored in an external memory buffer [0093-0100; video buffers for storing multiple zone data].
Regarding claim 10, Pfister discloses wherein the time-varying volume data comprises vertical and horizontal dimensions (x,y) of the display and directional components (u,v) of the light field over time [0094-0104; multi-zone volumetric data and its components].
Regarding claim 11, Pfister discloses the limitations of claim 11.  However, Pfister does not explicitly disclose wherein the method is used for rendering of static voxel-based data without artifacts during rotation.
Laptun more explicitly discloses wherein the method is used for rendering of static voxel-based data without artifacts during rotation [0832-0839; reconstructing image with rotational filters].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pfister with the teachings of Laptun for the same reasons as stated above.
Regarding claim 12, Pfister discloses the limitations of claim 12.  However, Pfister does not explicitly disclose wherein encoding multiple layers comprises rendering, using ray tracing, a set of voxels to be encoded.
Laptun more explicitly discloses wherein encoding multiple layers comprises rendering, using ray tracing, a set of voxels to be encoded [Fig. 19, 0629; light field display elements with traced rays].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pfister with the teachings of Laptun for the same reasons as stated above.
Regarding claim 13, Pfister discloses the limitations of claim 13.  However, Pfister does not explicitly disclose wherein selecting multiple elemental images from a portion of the plurality of elemental images is done in accordance with a plenoptic sampling scheme.
Laptun more explicitly discloses wherein selecting multiple elemental images from a portion of the plurality of elemental images is done in accordance with a plenoptic sampling scheme [0003; light field including plenoptic function].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pfister with the teachings of Laptun for the same reasons as stated above.
Regarding claim 14, Pfister discloses wherein the sampling operation is based on a target compression rate associated with the second data set [0030, 0082-0093; compressed multi-view video data sets].
Regarding claim 19, Pfister discloses wherein the method is used to drive a light field display in real- time [0104; real time light field cameras].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al. (US20050185711) (hereinafter Pfister) in view of Laptun (US20170214907) (hereinafter Laptun) further in view of Vetter et al. (US20180227568) (hereinafter Vetter).
Regarding claim 9, Pfister and Laptun disclose wherein the volume rendering method is a direct volume rendering (DVR) method.
However they do not explicitly disclose wherein the volume rendering method is a direct volume rendering (DVR) method.
Vetter more explicitly discloses wherein the volume rendering method is a direct volume rendering (DVR) method [0029; light field rendering including direct volume rendering method].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pfister and Laptun with the teachings of Vetter as stated above.  By incorporating the teachings as such computational efficiency is achieved by reducing computationally expensive preprocessing tasks (see Vetter 0002-0003).

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts of record individually nor in combination explicitly disclose voxels at intermediate location are obtained by interpolating data at neighboring voxels in the second data set comprising determining an effective spatial resolution associate with each layer, and wherein selecting multiple elemental images is done in accordance with determined angular resolution, when taken in the environment of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483